DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-24, 28-34) in the reply filed on 7/28/2022 is acknowledged.
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 1-24 and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 12, and 23, the phrase “having a novel combination of fracture toughness, strength, and corrosion resistance properties” renders the claim indefinite. More specifically the term “novel combination” is not defined by the claim, the specification does not provide a clear standard for ascertaining this limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered “a novel combination of fracture toughness, strength, and corrosion resistance properties”, as any stainless steel composition will have a degree of fracture toughness, strength, and corrosion resistance properties. For the purposes of examination, the limitation “having a novel combination of fracture toughness, strength, and corrosion resistance properties” is given the broadest reasonable interpretation such that any martensitic, precipitation hardenable stainless steel alloy meets the limitation. 
Claims 2-11, 13-22, and 28-34 are rejected based on their dependencies to the rejected claims above. 
Claims 2-11, 13-22, and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-11 fail to further limit independent claim 1 because they encompass amounts outside of the range recited in the independent claim. For example, claim 2 states the limitation “contains at least about 0.15% aluminum”, which would be a range outside of the claimed range “up to about 0.5”, as disclosed in independent claim 1. Claims 13-22 fail to further limit independent claim 12 because they encompass amounts outside of the range recited in the independent claim. For example, claim 13 states the limitation “contains at least about 0.15% aluminum”, which would be a range outside of the claimed range “up to about 0.3”, as disclosed in independent claim 12. Claim 24 fails to further limit independent claim 23 because they encompass amounts outside of the range recited in the independent claim. For example, claim 24 states the limitation “contains at least about 0.15% aluminum”, which would be a range outside of the claimed range “up to about 0.2”, as disclosed in independent claim 23. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (WO 2012/002208 A1), hereinafter “Ueno”, as cited in the IDS dated 11/10/2021. 
Regarding claim 1, Ueno discloses a high-strength martensitic precipitation-hardened stainless steel composition (Page 2) comprising the following (Claims 1-4):
Element
Instant Claims (wt%)
Ueno Ranges (wt%)
Ni
10.5-12.5%
7-14%
Co
1.0-6.0%
0-3.5%
Mo
1.0-4.0%
0.5-3.0%
Ti
1.5-2.0%
0.75-2.5%
Cr
8.5-11.5%
9.5-14%
Al
≤0.5%
0.25-1%
Mn
≤1.0%
≤0.1%
Si
≤0.75%
≤0.1%
B
≤0.01%
≤0.01%
C
≤0.03%
≤0.2%
N
≤0.03%
≤0.01%
P
≤0.04%
≤0.03%
S
≤0.02%
≤0.008%
Balance Fe
Balance
Balance


	Ueno discloses a high-strength stainless steel composition that overlaps with the claimed composition. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Regarding claims 2-11, Ueno discloses a high-strength stainless steel composition that overlaps with the claimed composition, as disclosed in the table above for Claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 12, Ueno discloses a high-strength stainless steel composition comprising (Claims 1-4):
Element
Instant Claims (wt%)
Ueno Ranges (wt%)
Ni
11.0-12.2%
7-14%
Co
1.5-5.5%
0-3.5%
Mo
2.0-3.0%
0.5-3.0%
Ti
1.55-1.8%
0.75-2.5%
Cr
8.75-10.5%
9.5-14%
Al
≤0.3%
0.25-1%
Mn
≤0.25%
≤0.1%
Si
≤0.25%
≤0.1%
B
0.001-0.005%
≤0.01%
C
≤0.02%
≤0.2%
N
≤0.015%
≤0.01%
P
≤0.015%
≤0.03%
S
≤0.01%
≤0.008%
Balance Fe
Balance
Balance


Ueno discloses a high-strength stainless steel composition that overlaps with the claimed composition. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Regarding claims 12-22, Ueno discloses a high-strength stainless steel composition that overlaps with the claimed composition, as disclosed in the table above for Claim 12. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 23, Ueno discloses a high-strength stainless steel composition comprising (Claims 1-4):
Element
Instant Claims (wt%)
Ueno Ranges (wt%)
Ni
11.4-12.0%
7-14%
Co
2.0-5.0%
0-3.5%
Mo
2.0-3.0%
0.5-3.0%
Ti
2.25-2.75%
0.75-2.5%
Cr
9.0-10.0%
9.5-14%
Al
≤0.2%
0.25-1%
Mn
≤0.1%
≤0.1%
Si
≤0.1%
≤0.1%
B
0.0015-0.0035%
≤0.01%
C
≤0.015%
≤0.2%
N
≤0.010%
≤0.01%
P
≤0.010%
≤0.03%
S
≤0.005%
≤0.008%
Balance Fe
Balance
Balance


Ueno discloses a high-strength stainless steel composition that overlaps with the claimed composition. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Regarding claim 24, Ueno discloses a high-strength stainless steel composition that overlaps with the claimed composition, as disclosed in the table above for Claim 23. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Regarding claim 28, Ueno discloses that the precipitation strengthened stainless steel has an elongation of 7.5% or more, a 0.2% proof stress, a tensile strength of 1700 MPa or more and a fracture toughness of 40 MPa or more (Page 3). Ueno discloses that the precipitation strengthened stainless steel has corrosion resistance similar to that of conventional high strength stainless steel (Page 2-3). Ueno discloses a precipitation strengthened stainless steel that has overlapping properties as disclosed in claim 28. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 29, Ueno discloses the high-strength stainless steel composition can be effectively used in the design of aircraft parts (i.e., the article is a structural member of an aircraft) (Page 3).
Regarding claim 30, Ueno discloses that the high strength stainless steel can be used in flap track rails, fasteners, hinges, engine parts, etc in the aerospace industry (Page 8). 
Regarding claims 31 and 32, Ueno discloses that the high strength steel can be used in variety of different industries where high strength stainless steel with excellent proof stress, tensile strength, and corrosion resistance is required such as in the aerospace, sports, energy industries and the like (Page 8). 
Regarding claims 33 and 34, Ueno discloses that the high strength stainless steel can be applied to sporting goods such as for a head of a golf club (Page 8). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANNY N KANG/Examiner, Art Unit 1738                                               

/ANTHONY M LIANG/Primary Examiner, Art Unit 1734